Citation Nr: 1536869	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left hand disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had over 21 years of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The claim was certified to the Board from the RO in Philadelphia, Pennsylvania, as the Veteran currently resides within a county in the jurisdiction of such.   

The record reflects a March 2014 informal conference was held and the report is of record.

Based on a February 2012 rating decision, the Veteran submitted a timely notice of disagreement for the issues of entitlement to an evaluation in excess of 30 percent for adjustment disorder, entitlement to an evaluation in excess of 30 percent for chronic bronchitis with asthma, entitlement to an evaluation in excess of 20 percent disabling for prostate cancer with erectile dysfunction, entitlement to an evaluation in excess of 10 percent disabling for tinnitus, entitlement to a compensable evaluation for bilateral hearing loss, entitlement to service connection for a back disability, entitlement to service connection for a left knee disability (a December 1976 rating decision addressed a left knee disability but the Veteran was not notified of such, thus the issue is not characterized as a claim to reopen), entitlement to service connection for a right arm disability, and entitlement to service connection for bilateral carpal tunnel syndrome.  A July 2014 statement of the case was issued with respect to these issues.  

A July 2012 rating decision, in pertinent part, denied entitlement to service connection for left hand disability and the Veteran timely submitted a notice of disagreement and a separate July 2014 statement of the case was issued.  

A September 2014 VA Form 9, substantive appeal is associated with the electronic record.  In the September 2014 VA Form 9, the Veteran specifically limited his appeal to his claim for a left hand disability.  Specifically, on the September 2014 VA Form 9, the Veteran checked the box marked, in part, "I am only appealing these issues" and listed "left hand injury/deformity."  Furthermore, the Veteran stated additional documents were attached, which the Board notes are of record and relate to his left hand claim.  Moreover, in a statement submitted with his September 2014 VA Form 9, the Veteran stated, he was "thus far satisfied with decisions made in other claimed matters, according to the rules and regulations applied to arrive at the decisions made."  

The record also reflects two additional VA Form 9s are of record and neither bears a VA receipt stamp.  Additionally, neither form is signed under the block labeled "signature of person making this appeal" but does provide a corresponding date of September 23, 2014 for such; however, both are signed by the Veteran's representative with a corresponding date of February 20, 2015.  Each form indicated all issues are appealed. 

A substantive appeal consists of a properly completed VA Form 9, or correspondence containing the necessary information.  38 C.F.R. § 20.202 (West 2014).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302(b) (2014). 

Within the VA regulatory system, the Board is the sole arbiter of decisions concerning the adequacy of a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).  For purposes of determining whether a substantive appeal has been timely filed, the date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case, unless otherwise indicated, and the date of mailing of the letter of notification of the determination (the rating decision, in this case) will be presumed to be the same as the date of that letter.  Id.  An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303 (2014).  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of good cause.  However, there is no legal entitlement to an extension of time, but 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner.  Thus, a claimant who fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195   (1996).

No written document, other than the September 2014 Form 9, described above specific to the left hand claim, was received that could constitute a substantive appeal was received within 60 days of the date on which the July 2014 statement of the case was sent to the Veteran, or within the remainder of the one-year period from the date of the April 26, 2012 letter notifying him of the February 2012 rating decision determinations.  In that regard, as described above, the Veteran clearly limited his appeal to his left hand claim in his September 2014 VA Form 9 and in attached correspondence.  The Board does not find the two VA Form 9s, with the representative's signature date of February 20, 2015 are timely.  As such, the Board finds that the only issue on appeal is entitlement to service connection for left hand disability.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the two VA Form 9s, with the representative's signature date of February 20, 2015 are not timely, each did request the Veteran be afforded a videoconference hearing before a Veterans Law Judge.  In the July 2015 informal hearing presentation, the Veteran's representative, noted the prior videoconference hearing request and requested the claim be remanded to afford the Veteran a videoconference hearing.  Although the July 2015 informal hearing presentation did not specifically address entitlement to service connection for left hand disability (nor did the April 2015 646, Statement of Accredited Representative in Appealed Case); nonetheless, Board finds such constitute valid hearing requests and the record does not reflect that a Board hearing has been scheduled or held. 

Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  A remand is required in order to afford the Veteran his clearly requested videoconference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






